Name: Commission Regulation (EC) No 3362/93 of 8 December 1993 amending Regulations (EEC) No 1192/93, (EEC) No 1194/93, (EEC) No 1196/93, (EEC) No 1513/93, (EEC) No 1514/93 and (EEC) No 1515/93 opening standing invitations to tender for the export of cereals held by the intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9. 12. 93 Official Journal of the European Communities No L 302/ 13 COMMISSION REGULATION (EC) No 3362/93 of 8 December 1993 amending Regulations (EEC) No 1192/93 , (EEC) No 1194/93 , (EEC) No 1196/93 , (EEC) No 1513/93, (EEC) No 1514/93 and (EEC) No 1515/93 opening standing invitations to tender for the export of cereals held by the intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992, on the common organization of the market in cereals ('), as last amended by Commission Regulation (EEC) No 2193/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), lays down the procedures and conditions for the disposal of cereals held by the' intervention agencies ; Whereas under Commission Regulations (EEC) No 1192/93 0, (EEC) No 1194/93 0, (EEQ No 1 196/93 (6), (EEC) No 1513/93Q, (EEC) No 1514/93 (8), as last amended by Regulation (EC) No 3160/93 (9) and (EEC) No 1515/93 (10), as last amended by Regulation (EC) No 3214/93 (n), standing invitations to tender for cereals held by the intervention agencies have been opened for export to all third countries ; Whereas, in the current situation, the United States of America and Canada should be excluded from the desti ­ nations eligible under these invitations to tender ; Whereas, as a result, as regards exports of barley to the United States of America and Canada, no refund shall be payable ; whereas, consequently, provision should be made to ensure that exporters furnish one of the docu ­ ments provided for in Article 18 (2) of Commission Regu ­ lation (EEC) No 3665/87 (12), as last amended by Regula ­ tion (EEC) No 2805/93 (I3) ; Whereas the mesures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 In Article 2 ( 1 ) of Regulations (EEC) No 1192/93, (EEC) No 1194/93, (EEC) No 1196/93 , (EEC) No 1513/93, (EEC) No 1514/93 and (EEC) No 1515/93, 'all third countries' is replaced by 'all third countries except the United States of America and Canada'. Article 2 Notwithstanding the second sentence of Article 17 (3) of Regulation (EEC) No 2131 /93, one of the documents provided for in Article 18 (2) of Regulation (EEC) No 3665/87 shall be furnished for export of barley made using export licences issued as from the entry into force of this Regulation . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Membe States. Done at Brussels, 8 December 1993 . For the Commission Rene STEICHEN Member of the Commission ') OJ No L 181 , 1 . 7. 1992, p. 21 . 2) OJ No L 196, 5 . 8 . 1993, p. 22. 3) OJ No L 191 , 31 . 7. 1993, p. 76 . 4) OJ No L 122, 18 . 5. 1993, p. 5 . ^ OJ No L 122, 18 . 5. 1993, p. 11 . 6) OJ No L 122, 18 . 5. 1993, p. 17 . t) OJ No L 150, 22. 6. 1993, p. 15 . 8) OJ No L 150, 22. 6. 1993, p. 18 . 9) OJ No L 283, 18 . 11 . 1993, p. 9 . ,0) OJ No L 150, 22. 6. 1993, p. 21 . 11 OJ No L 291 , 25. 11 . 1993, p. 2. ( ») OJ No L 351 , 14. 12. 1987, p. 1 . (13) OJ No L 256, 14. 10 . 1993, p. 7 .